


110 HRES 1326 IH: Calling on the President to respect and

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1326
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Ms. Waters (for
			 herself, Ms. Woolsey, and
			 Ms. Lee) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Calling on the President to respect and
		  honor Iraq’s sovereignty.
	
	
		Whereas on May 24, 2007, President George Bush stated,
			 We are there at the invitation of the Iraqi Government. This is a
			 sovereign nation. Twelve million people went to the polls to approve a
			 constitution. It’s their government’s choice. If they were to say,
			 leave, we would leave;
		Whereas Iraqi Prime Minister Nuri al-Maliki has called for
			 a timetable for redeployment of United States forces from Iraq to be included
			 in the security agreement being negotiated by President Bush between Iraq and
			 the United States, saying, “The direction we are taking is to have a memorandum
			 of understanding either for the departure of the forces or to have a timetable
			 for their withdrawal”;
		Whereas Iraqi National Security Adviser, Mowaffak
			 al-Rubaie, said, “We will not accept a memorandum of understanding without
			 having time line horizons for the cessation of combat operations as well as the
			 departure of all the combat brigades”;
		Whereas disregarding Iraq’s request for the redeployment
			 of United States military forces would cause America’s presence to be seen as
			 an open-ended occupation of Iraq;
		Whereas the United States has already spent roughly
			 $524,000,000,000 on the war in Iraq;
		Whereas the total cost of the war in Iraq may exceed
			 $3,000,000,000,000 when secondary costs are included, according calculations by
			 Nobel Prize-winning economist Joseph Stiglitz;
		Whereas 88 percent of current and former military officers
			 agree with the statement that “the demands of the Iraq war have stretched the
			 United States military dangerously thin”, according to a recent survey by the
			 Center for a New American Security;
		Whereas after nearly 5 and a half years into the war in
			 Iraq, more than 4,100 American troops have been killed, tens of thousands have
			 suffered serious physical injuries, and hundreds of thousands suffer from
			 mental health issues;
		Whereas according to recent polls, a large majority of the
			 Iraqi public is against the American military presence in Iraq and would like
			 to see a timetable set for the redeployment of United States troops;
		Whereas members of the Iraqi Parliament delivered a letter
			 to the leaders of Congress on June 4, 2008, on behalf of a majority of the
			 275-member Parliament, stating that they strongly reject any military,
			 security, economic, commercial, agricultural, investment, or political
			 agreement with the United States that is not linked to clear mechanisms that
			 obligate the occupying American military forces to fully withdraw from Iraq, in
			 accordance with a declared timetable and without leaving behind any military
			 bases, soldiers, or hired fighters;
		Whereas according to recent polls, a large majority of the
			 American public is against the war in Iraq and would like to see a timetable
			 set for the redeployment of our troops; and
		Whereas a majority in the House of Representatives
			 recently voted for language stating that the war in Iraq should end as
			 safely and quickly as possible and our troops should be brought home:
			 Now, therefore, be it
		
	
		That the House of Representatives
			 calls on the President to—
			(1)respect Iraq’s
			 sovereignty and redeploy our military if asked to do so by the Government of
			 Iraq; and
			(2)present plans to
			 Congress, in classified and unclassified form, for the safe redeployment of our
			 troops and military contractors from Iraq.
			
